Citation Nr: 0328891	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for hearing loss in the left ear, currently rated 
noncompensable or zero percent disabling.  

2.  Entitlement to service connection for a lung disorder due 
to asbestos exposure.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The claims of entitlement to an increased (compensable) 
disability rating for hearing loss in the left ear and 
service connection for coronary artery disease will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  There is uncontroverted medical opinion evidence that the 
veteran's right ear hearing loss is causally related to noise 
exposure and the veteran was exposed to acoustic trauma in 
service, thus, the evidence is in equipoise as to whether 
hearing loss in the right ear was incurred in service.  

2.  There is uncontroverted evidence of tinnitus which has 
been associated with the veteran's history of noise exposure 
and ear infections.  

3.  The veteran did not have a job in service that was 
consistent with asbestos exposure, there are no objective 
indicators of asbestos exposure in the service medical 
records, and no health care professional has associated the 
current lung disease with asbestos exposure in service, thus, 
the preponderance of the evidence demonstrates that the 
veteran does not have a lung disorder due to asbestos 
exposure in service.


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385  
(2003).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  A lung disorder due to asbestos exposure was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in letters furnished to the appellant and his 
representative in August 2001.  He was also provided 
Supplemental Statements of the Case (SSOC) in October 2002.  
Moreover, it appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claims at issue on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claims.  The VCAA-notice letter of August 2001 informed him 
what evidence and information VA had and what VA would be 
obtaining, and explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The letter 
further informed the veteran of the provisions of the VCAA 
and VA's duties.  The veteran was told he could be scheduled 
for an examination if necessary.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and private 
outstanding records have been identified and obtained.  The 
veteran has indicated, by letter dated in October 2002, that 
he has no additional evidence to submit.  The Board finds 
that the claims not being addressed in the Remand are 
substantially complete.  The duty to assist also includes, 
when appropriate, the duty to conduct a medical examination 
of the claimant.  In this case, the RO did not provide the 
appellant with a VA compensation examination in connection 
with the development and adjudication of the claim for 
asbestos-related lung disease.  Under the regulation that 
implements the VCAA, an examination is necessary if the 
evidence of record does not contain sufficient medical 
evidence to decide the claim but indicates that the claimed 
disability or symptomatology may be associated with another 
service connected disability.  See 38 C.F.R. § 3.159 (c) (4) 
(2003).  However, the regulation indicates that the VA will 
refrain from or discontinue providing assistance if a 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the appellant would substantiate the 
claim.  Circumstances in which this would be applicable 
include but are not limited to when the veteran has a lack of 
qualifying service or when the claim clearly lacks merit or 
is inherently incredible.  See 38 C.F.R. § 3.159 (d) (2003).  
The Board notes that the claim presented for asbestos related 
lung disease includes no medical or objective evidence that 
any current lung disease is in any way related to service.  
Moreover, the Board notes that the veteran has presented 
evidence that he has been involved in post-service asbestos 
removal and that he has been awarded money as a result of a 
law suit related to the post service exposure.  However, he 
has not been forthcoming with the records of that law suit 
although he was asked by VA to produce these records.  In 
view of the extensive evidence regarding current lung 
disease, and the lack of objective indicators of asbestos 
exposure in service, the VA found that there was no 
reasonable possibility that any assistance VA would provide 
to the appellant would substantiate the claim, and an 
examination was not provided.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant substantively complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  More than one year has passed since 
the VCAA letter was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  The VCAA 
letter provided pertinent law and addressed all evidence 
presented in the claim.  More importantly, in October 2002, 
the veteran submitted a signed statement subsequent to the 
last supplemental statement of the case (SSOC) issued that 
same month affirming that he had reviewed the SSOC, that he 
had no additional evidence to submit, and that he did not 
want to wait the 60 days for the case to go to the BVA but 
rather that he wanted his case to go to the Board for a 
decision immediately.  It is clear that the claimant has 
nothing further to submit, and adjudication of his claim can 
proceed.

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

2.  Lung Disorder due to Asbestos Exposure

The veteran is seeking service connection for a lung 
disorder.  He maintains that he was exposed to asbestos in 
service while wiping down asbestos covered pipes for white 
glove inspections at Fort Campbell.  He also alleges exposure 
related to his Vietnam service.  He reported that he was in 
the 2nd Battalion (mechanized) 22nd Infantry, in Vietnam.  
Then he was in the 4th Battalion, 3rd artillery, 1st armored 
division at Fort Hood, Texas.  He also notes post service 
exposure, citing that he was an electrician for several years 
and he ran conduit and pulled wire and worked on power houses 
for the TVA following service.  

The claimant seeks to establish service connection for a lung 
disorder as a residual of asbestos exposure.  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  In McGinty v. Brown, the United States Court of 
Appeals for Veterans Claims (the Court) observed that there 
has been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

However, VA has issued a circular on asbestos-related 
diseases, entitled DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The Board notes that the DVB 
circular has been subsumed verbatim as § 7.21 of VA manual M- 
21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

The Court has held that "neither MANUAL M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13Vet. App. 141, 146 (1999) 
aff'd, 287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence pertinent 
to this aspect of the claim includes the service medical 
records, which are silent as to any respiratory or pulmonary 
disorder.  Current medical records include a chest X-ray from 
Hugh J. Mullin, M.D., dated in January 1999 showing pleural 
plaque consistent with asbestos exposure.  There is a current 
diagnosis of severe obstructive lung disease.  

Thus, there is medical evidence showing a clinical diagnosis 
of the claimed disability.  Next, the Board must address 
whether military records demonstrate asbestos exposure during 
service.  The Board finds that they do not.  Service 
personnel records show the appellant's assignments included 
training at Fort Campbell.  He was sent to Vietnam where he 
was a rifleman, assistant machine gunner and automatic 
gunner.  He was an infantryman.  After returning to the 
United States, he was a material scarier driver at Fort Hood, 
Texas.  

These personnel records do not indicate that the appellant 
was exposed to asbestos.  He was not performing any of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, or manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment etc.  See M21-1, Part VI, 7.21(b)(1) 
(October 3, 1997).  While the veteran urges that wiping down 
pipes and some of his general duties did establish exposure, 
the objective record simply does not support this contention.  
The Board emphasizes that it does not dispute the veracity of 
the veteran's statements that he performed these activities, 
there is no compelling evidence that he was exposed to 
asbestos while performing these duties.  The veteran was a 
combat infantryman with a combat infantryman badge, a purple 
heart and a bronze star medal.  He was engaged in combat, 
thus the provisions of 38 U.S.C.A. § 1154(b) (2002) apply and 
his statements are found to be inherently credible as to the 
fact that he performed these general duties, but there is no 
objective evidence that these duties exposed him to asbestos.  

In a letter dated in March 1999, a law firm made reference to 
an asbestos screening X-ray that showed asbestos exposure.  
The veteran was advised about asbestos litigation.  In his RO 
hearing in August 2002, the veteran testified that he had in 
fact been involved in asbestos litigation and that he had 
received some money as a result of the suit.  He was asked to 
send information regarding this suit to the VA, but no 
additional information has been received.  

While there is competent evidence of record suggesting that 
the veteran currently has a lung disorder that may be 
considered asbestos-related, there is no competent medical 
evidence indicating that any such disorder can be linked to 
service activities, and the veteran has therefore failed to 
satisfy the initial element of a service-connection claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
Furthermore, the record shows that there was no asbestos-
related lung disorder present in service or following service 
until 1999, almost 30 years following service.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
lung disorder due to asbestos exposure.

3.  Hearing Loss in the Right Ear and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).

The veteran urges that service connection is warranted for 
right ear hearing loss and tinnitus.  He attributes his 
hearing loss to in-service acoustic trauma and recurrent ear 
infections dating from service.  He claims his hearing loss 
in the right ear is related to service in the same way as his 
hearing loss in the left ear.  In this regard, service 
connection is presently in effect for hearing loss in the 
left ear and has been in effect since 1970.  Service medical 
records show a temporary profile for sensorineural hearing 
loss in May 1970.  Recurrent ear infections were noted in the 
left ear.  Audiometric examination at separation was normal.  

As previously noted, the veteran's service personnel records 
reflect he was an infantryman and an assistant machine 
gunner.  This is consistent with his assertions of acoustic 
trauma.  A VA treatment record dated in July 1995 shows 
bilateral sensorineural hearing loss, most likely secondary 
to noise exposure versus hereditary versus aging.  Current VA 
treatment records show diagnoses of bilateral hearing loss 
and tinnitus.  

A VA examination report dated in April 2000 shows bilateral 
mixed hearing loss.  The puretone average threshold in the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz was 32.5 in the 
right ear.  Speech recognition using the Maryland CNC Test 
was 90 percent.  The examiner noted that the veteran's right 
ear hearing loss and tinnitus were related by the veteran to 
noise exposure and ear infections dating to service but were 
not really noticeable to the veteran until about 1995.  For 
these reasons, the examiner stated that it was not possible 
for him to determine the etiology of either.  

The Board notes that post service medical records date the 
discovery of tinnitus and right ear hearing loss to 1995.  
While the record is devoid of a medical opinion directly 
relating these to inservice exposure to acoustic trauma, the 
VA treatment record dated in 1995 refers to noise exposure as 
the probable etiology of the veteran's bilateral hearing 
loss.  The Board notes that the veteran's service records are 
consistent with acoustic trauma.  The veteran was a combat 
infantryman with a combat infantryman badge, a purple heart 
and a bronze star medal.  He was engaged in combat, thus the 
provisions of 38 U.S.C.A. § 1154(b) (2002) apply and his 
statements regarding acoustic trauma exposure in service are 
credited fully.  Further, his left ear is service connected.  
Thus, the Board finds that the evidence supporting a finding 
that the right ear hearing loss is also of service origin is 
considerable.  Considering the totality of the record, the 
Board concludes that the evidence for and against the claim 
of service connection for right ear hearing loss is at least 
in equipoise.  Thus, the Board will resolve reasonable doubt 
in the veteran's favor and grant service connection for that 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  

As to tinnitus, the Board finds the veteran's contentions to 
be credible and consistent with the record.  The Board notes 
that the veteran's hearing loss is service connected.  The 
veteran has reported that the tinnitus is related to the same 
noise exposure that caused his hearing loss.  The VA examiner 
in April 2000 indicated that he could not determine etiology 
of the tinnitus based on his review.  Owing to these fact, 
the Board finds that the evidence is in equipoise as to 
whether tinnitus is related to service.  Thus, the Board will 
again resolve reasonable doubt in the veteran's favor and 
grant service connection for tinnitus.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for a lung disorder due to asbestos 
exposure in service is denied.

Service connection for hearing loss in the right ear is 
granted.

Service connection for tinnitus is granted.


REMAND

As noted previously in this decision, the VCAA introduced 
several fundamental changes into the VA adjudication process 
in November 2000.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  These changes were codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminated 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  A current VA 
audiology examination would be helpful, as the last 
examination was several years ago and the veteran has 
presented substantial amplified complaints since that time.  
He is also now service connected for hearing loss in both 
ears.  

As to the claim for coronary artery disease, the Board notes 
that there is a July 2000 VA cardiac consultation which 
indicates that the veteran most likely had coronary artery 
disease for most of his adult life, that it is not known if 
he had it in service, but that it is highly suspicious given 
his history.  In this regard, the examiner suggests but does 
not answer the question of whether any pre-existing coronary 
artery disease was at least as likely as not aggravated by 
service.  

With regard to the duty to notify, the Board notes the recent 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
audiology examination.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  All findings relevant to the claim 
of increased rating for left ear hearing loss 
should be recorded.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran's file to be 
reviewed by the examiner who examined him in 
July 2000, or another suitable examiner.  Ask 
the examiner to state in the report if the 
claims folder was reviewed.  The examiner 
should offer an opinion as to the following 
question: is it at least as likely as not 
that the veteran's coronary artery disease 
was present prior to and during service, and 
if so, is it at least as likely as not that 
it was aggravated beyond the natural progress 
of the disease in service.  

3.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent as to the issues being remanded.

4.  Readjudicate the veteran's claims for an 
increased rating for hearing loss of the left 
ear and service connection for coronary 
artery disease with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the veteran, he 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



